Title: To Benjamin Franklin from Herman Heyman’s Sons, 24 March 1783
From: Sons, Herman Heyman’s
To: Franklin, Benjamin


SirBremen the 24 March 1783
We are under great Obligation to your Excelency to honour us with an answer on our Letter by your Excelency much esteemed favor of the 10th Curt., by which we perceive with great Satisfaction that our new establishing House in Nord America may expect the best reception there, and that no Recommandation to the Government to Protect it, is necessary. We find us however much Obliged & indebted to your Excelency, for the Kindness you have for us, to favour us with two Letters of Introduction, one for Boston & the other for Philadelphia, and we have no doubt or they will be of the greatest Influence & Assistance to our Mr A Delius; as our Vessell departed two Days before the Reception of yr Excelencys Esteemed Letter, we forwarded them by way of London, and Send Coppy by way of France & Hamburg and took the Liberty to address them to Rd Bache Esqr. at Philadelphia.
One of our Vessells Call’d Batavia, on which master John Huesman of 280 tuns, which lays now at Bordeaux is going for our account Empty to Charlestown, he takes ready money on board & has Orders to purchase a Cargo of Rice & to bring it to our Port; it will depart in about 3 Weeks time from Bordeaux; in case your Excelency should have any commands or some things to send along with it, you please to address such to Mess Boyer Metzler & Zimmerman, & we have given to these Gent as likewise to our Captain by this Mail the Necessary Instructions, to be at your Excelencys Commands.
We wish nothing more then that yr Excelency would resolve to pay a Visit to this port; when we should endeavour to Convince you of the high Esteem which we bear for your Excelency, & to be of some service to you, if however you should find such likewise at any other occasions, we beg to command us freely, as we shall think us happy to be to some Use to your Excelency, and to give you a proof of our most Sincere Attatchment; with which we have the Honour to Remain & to Subscribe ourself with utmost Regard Sir Your most Obedt & humbl Servts.
Herman Heymans Sons
To His Excelency B Francklin Esqr.
